BURGESS, J.
This is an injunction proceeding pure and simple. No constitutional question is involved; so that, jurisdiction of this appeal could only be maintained on the ground that the amount in dispute exceeded the amount of four thousand five hundred dollars (Laws 1901, p. 107), and as the final decree from which the appeal is taken simply perpetuates the injunction against the defendants, their servants and employees, and adjudges against them the costs of the' suit, this court has no jurisdiction of the appeal. [Scheurich v. Light Company, 183 Mo. 496.]
We, therefore^ think the record should be transferred to the Kansas City Court of Appeals. It is so ordered.
All concur.